Exhibit 10.2

ROUTE SECURITY AGREEMENT

Between

NORTHWEST AIRLINES, INC.

and

CITICORP USA, INC.,

as Collateral Agent

--------------------------------------------------------------------------------

 

Dated as of August 21, 2006

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

 

Section 1.

 

Pledge

 

2

Section 2.

 

Obligations

 

2

Section 3.

 

No Release

 

2

Section 4.

 

Representations, Warranties and Covenants

 

2

Section 5.

 

Supplements, Further Assurances

 

5

Section 6.

 

Provisions Concerning Pledged Collateral

 

5

Section 7.

 

Collateral Agent Appointed Attorney-in-Fact

 

6

Section 8.

 

Collateral Agent May Perform

 

6

Section 9.

 

The Collateral Agent

 

6

Section 10.

 

Events of Default, Remedies

 

7

Section 11.

 

Application of Proceeds

 

9

Section 12.

 

No Waiver; Discontinuance of Proceeding

 

9

Section 13.

 

Indemnification

 

10

Section 14.

 

Amendments, etc

 

11

Section 15.

 

Termination; Release

 

11

Section 16.

 

Definitions

 

12

Section 17.

 

Notices

 

14

Section 18.

 

Continuing Security Interest; Transfer of Notes

 

15

Section 19.

 

Governing Law

 

16

Section 20.

 

Consent to Jurisdiction and Service of Process

 

16

Section 21.

 

Security Interest Absolute

 

16

Section 22.

 

Severability of Provisions

 

17

 

i


--------------------------------------------------------------------------------




 

Section 23.

 

Headings

 

17

Section 24.

 

Execution in Counterparts

 

17

Section 25.

 

Successors and Assigns

 

17

Section 26.

 

The Pledgor’s Duties

 

17

Section 27.

 

Limited Obligations

 

17

Section 28.

 

Construction of Schedule I

 

18

 

Schedule I – Pledged Routes

ii


--------------------------------------------------------------------------------


ROUTE SECURITY AGREEMENT

ROUTE SECURITY AGREEMENT, dated as of August 21, 2006 (as amended, modified or
supplemented from time to time, the “Agreement”), between NORTHWEST AIRLINES,
INC., a Minnesota corporation, a debtor and debtor in possession under Chapter
11 of the Bankruptcy Code or such entity that becomes a guarantor and a loan
party under the Credit Agreement herein referred to in accordance with Section
5.5 thereof, as applicable (the “Pledgor”) and CITICORP USA, INC., as Collateral
Agent (the “Collateral Agent”), for the benefit of the Secured Creditors (as
defined in the Credit Agreement).  Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.

W I T N E S S E T H:

WHEREAS, the Pledgor and the Collateral Agent are parties to that certain Super
Priority Debtor in Possession and Exit Credit and Guarantee Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Agents (as defined
therein), the Lenders, Pledgor, Northwest Airlines Corporation, a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code or such entity that becomes a guarantor and a loan party under
the Credit Agreement pursuant to Section 5.5 thereof, as applicable, Northwest
Airlines Holdings Corporation, a Delaware corporation, a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code or such entity that becomes a
guarantor and a loan party under the Credit Agreement pursuant to Section 5.5
thereof, NWA Inc., a Delaware corporation, a debtor and debtor in possession
under Chapter 11 of the Bankruptcy Code or such entity that becomes a guarantor
and a loan party under the Credit Agreement pursuant to Section 5.5 thereof, as
applicable;

WHEREAS, in order to induce Agents and Lenders to enter into the Credit
Agreement and the other Loan Documents and to induce Lenders to make the Loans
and to issue (or participate in) Letters of Credit as provided for in the Credit
Agreement, Pledgor has agreed to grant a continuing Lien on the Collateral to
secure the Obligations; and

WHEREAS, the Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph;

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged; the Pledgor hereby
makes the following representations and warranties to the Collateral Agent and
hereby covenants and agrees with the Collateral Agent as follows:


--------------------------------------------------------------------------------




Section 1.               Pledge.  The Pledgor hereby pledges to the Collateral
Agent and grants to the Collateral Agent for the benefit of the Secured
Creditors a security interest in all of the following (the “Collateral”), to
secure all of the Obligations:

(I)            ALL OF THE RIGHT, TITLE AND INTEREST OF THE PLEDGOR IN, TO AND
UNDER EACH AND EVERY PLEDGED ROUTE, SLOT, FOREIGN SLOT AND GATE LEASEHOLD, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING (INCLUDING ANY RENEWALS OF
ANY EXISTING PLEDGED ROUTES LISTED ON SCHEDULE I) FROM TIME TO TIME; AND

(II)           ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING;

provided, however, that notwithstanding any other provision of this Agreement or
the Credit Agreement, this Agreement shall not constitute a grant of a security
interest in any Gate Leaseholds (and, no such property shall be “Collateral” for
purposes of this Agreement) to the extent that such grant of a security interest
or the enforcement of such grant of a security interest is prohibited by any
Requirement of Law or a Governmental Authority, requires a consent not obtained
of any Governmental Authority or is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to the Pledgor’s interest in such Gate Leaseholds,
except to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law.

Section 2.               Obligations.  This Agreement secures, and the
Collateral is collateral security for, the Obligations.

Section 3.               No Release.  Nothing set forth in this Agreement shall
relieve the Pledgor from the performance of any term, covenant, condition or
agreement on the Pledgor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or impose any obligation on the Collateral Agent or any
Secured Creditor to perform or observe any such term, covenant, condition or
agreement on the Pledgor’s part to be so performed or observed or impose any
liability on the Collateral Agent or any Secured Creditor for any act or
omission on the part of the Pledgor relating thereto or for any breach of any
representation or warranty on the part of the Pledgor contained in this
Agreement, or in respect of the Collateral or made in connection herewith or
therewith.  This Section shall survive the termination of this Agreement and the
discharge of the Pledgor’s other obligations hereunder and under the Loan
Documents.

Section 4.               Representations, Warranties and Covenants.  The Pledgor
represents, warrants and covenants as follows:

(I)            ALL FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO CREATE, PRESERVE, PROTECT AND PERFECT THE
SECURITY INTERESTS GRANTED BY THE PLEDGOR TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS

2


--------------------------------------------------------------------------------




HEREBY IN RESPECT OF THE COLLATERAL HAVE BEEN ACCOMPLISHED BY THE PLEDGOR TO THE
EXTENT THAT SUCH SECURITY INTERESTS CAN BE PERFECTED UNDER THE UNIFORM
COMMERCIAL CODE AND THE FEDERAL AVIATION ACT.  THE SECURITY INTERESTS GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS PURSUANT TO THIS
INSTRUMENT IN AND TO THE COLLATERAL CONSTITUTE AND HEREAFTER WILL CONSTITUTE A
PERFECTED SECURITY INTEREST THEREIN SUPERIOR AND PRIOR TO THE RIGHTS OF ALL
OTHER PERSONS THEREIN (TO THE EXTENT SUCH PERFECTION AND PRIORITY CAN BE
OBTAINED UNDER THE UNIFORM COMMERCIAL CODE OR BY FILING A RECORD OF SUCH
SECURITY INTEREST WITH THE FAA) AND IS ENTITLED TO ALL THE RIGHTS, PRIORITIES
AND BENEFITS AFFORDED BY THE UNIFORM COMMERCIAL CODE, THE FEDERAL AVIATION ACT
AS ENACTED IN ANY RELEVANT JURISDICTION TO PERFECTED SECURITY INTERESTS.

(II)           THE PLEDGOR IS, AND AS TO COLLATERAL ACQUIRED BY IT FROM TIME TO
TIME AFTER THE DATE HEREOF THE PLEDGOR WILL BE, THE OWNER OF ALL COLLATERAL FREE
FROM ANY LIEN EXCEPT FOR THE LIEN AND SECURITY INTEREST CREATED BY THIS
AGREEMENT, PERMITTED LIENS AND SUBJECT TO THE FEDERAL AVIATION ACT, AND EXCEPT
FOR ANY LIEN IN FAVOR OF A LESSOR CREATED UNDER THE TERMS OF AN AGREEMENT GIVING
RISE TO A GATE LEASEHOLD.  THE PLEDGOR SHALL DEFEND THE COLLATERAL AGAINST ANY
AND ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME CLAIMING ANY INTEREST
THEREIN ADVERSE TO THE COLLATERAL AGENT OR ANY SECURED CREDITOR.

(III)          THERE IS NO FINANCING STATEMENT (OR SIMILAR STATEMENT OR
INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION) ON THE DATE
HEREOF, COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN THE
COLLATERAL, AND SO LONG AS THE CREDIT AGREEMENT HAS NOT BEEN TERMINATED OR ANY
OF THE OBLIGATIONS REMAIN, THE PLEDGOR SHALL NOT EXECUTE OR AUTHORIZE TO BE
FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR STATEMENT OR
INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION), OR STATEMENTS
RELATING TO THE COLLATERAL, EXCEPT FINANCING STATEMENTS FILED OR TO BE FILED IN
RESPECT OF AND COVERING THE SECURITY INTERESTS GRANTED HEREBY BY THE PLEDGOR AND
EXCEPT AS MAY BE OTHERWISE PERMITTED BY THE CREDIT AGREEMENT.

(IV)          THE CHIEF EXECUTIVE OFFICES OF THE PLEDGOR AS OF THE DATE OF THIS
AGREEMENT ARE LOCATED AT 2700 LONE OAK PARKWAY, EAGAN, MN 55121.  THE PLEDGOR
SHALL NOT, UNTIL IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 45
DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO SO, (A) MOVE ITS CHIEF
EXECUTIVE OFFICE FROM THE LOCATION REFERRED TO IN THE PREVIOUS SENTENCE OR
CHANGE ITS JURISDICTION OF INCORPORATION OR (B) CHANGE ITS NAME, IDENTITY OR
CORPORATE OR OTHER ORGANIZATIONAL STRUCTURE TO SUCH AN EXTENT THAT ANY FINANCING
STATEMENT FILED BY THE COLLATERAL AGENT IN CONNECTION WITH THIS AGREEMENT WOULD
BECOME MISLEADING; AND THE PLEDGOR SHALL, IN EACH CASE, PROVIDE SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST AND SHALL HAVE TAKEN ALL ACTION REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF THE COLLATERAL AGENT ON BEHALF OF THE SECURED CREDITORS IN THE
COLLATERAL INTENDED TO BE GRANTED HEREBY.

(V)           SET FORTH ON SCHEDULE I IS A TRUE, CORRECT AND COMPLETE LIST OF
THE PLEDGED ROUTES AS OF THE DATE HEREOF, INCLUDING A COPY OF EACH CERTIFICATE
OR ORDER ISSUED BY THE DOT AND THE APPLICABLE FOREIGN AVIATION AUTHORITY
REPRESENTING SUCH PLEDGED ROUTES.

3


--------------------------------------------------------------------------------




THE PLEDGOR REPRESENTS AND WARRANTS THAT IT HOLDS THE REQUISITE AUTHORITY TO
OPERATE OVER EACH OF THE PLEDGED ROUTES PURSUANT TO THE FEDERAL AVIATION ACT AND
ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, SUBJECT ONLY TO THE
REGULATIONS OF THE DOT, THE FAA AND THE APPLICABLE FOREIGN AVIATION AUTHORITY,
AND THAT IT HAS, AT ALL TIMES AFTER OBTAINING EACH SUCH PLEDGED ROUTE, COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS, CONDITIONS AND LIMITATIONS OF
EACH SUCH CERTIFICATE OR ORDER ISSUED BY THE DOT AND THE APPLICABLE FOREIGN
AVIATION AUTHORITY AND WITH ALL APPLICABLE PROVISIONS OF THE FEDERAL AVIATION
ACT AND APPLICABLE RULES AND REGULATIONS PROMULGATED THEREUNDER AND THAT THERE
EXISTS NO MATERIAL VIOLATION OF SUCH TERMS, CONDITIONS OR LIMITATIONS THAT GIVES
THE FAA, DOT OR THE APPLICABLE FOREIGN AVIATION AUTHORITY THE RIGHT TO
TERMINATE, CANCEL, WITHDRAW OR MODIFY THE RIGHTS OF THE PLEDGOR IN ANY SUCH
PLEDGED ROUTES.  THE PLEDGOR FURTHER REPRESENTS AND WARRANTS THAT, AS OF THE
DATE HEREOF, NONE OF THE AIRPORTS LOCATED IN THE UNITED STATES OF AMERICA AT
WHICH THE BORROWER CONDUCTS SCHEDULED OPERATIONS FOR DIRECT NON-STOP FLIGHTS TO
ASIA USING THE PACIFIC ROUTES IS A SLOT-CONSTRAINED AIRPORT.  IF ANY OF THE
AIRPORTS LOCATED IN THE UNITED STATES OF AMERICA AT WHICH THE BORROWER CONDUCTS
SCHEDULED OPERATIONS FOR DIRECT NON-STOP FLIGHTS TO ASIA USING THE PACIFIC
ROUTES IS OR BECOMES A SLOT-CONSTRAINED AIRPORT AFTER THE CLOSING DATE, THE
PLEDGOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT THEREOF.

(VI)          THE PLEDGOR IS A CITIZEN OF THE UNITED STATES AND A CERTIFIED AIR
CARRIER.  ALL MATERIAL LICENSES, PERMITS, AUTHORIZATIONS, CERTIFICATES OF
COMPLIANCE, CERTIFICATES OF PUBLIC CONVENIENCE AND NECESSITY AND OTHER
CERTIFICATES (INCLUDING, WITHOUT LIMITATION, AIR CARRIER OPERATING CERTIFICATES
AND OPERATIONS SPECIFICATIONS ISSUED BY THE FAA PURSUANT TO 14 C. F. R. PART
121) WHICH ARE REQUIRED BY THE DOT OR THE FAA AND WHICH ARE ADEQUATE FOR THE
CONDUCT OF THE BUSINESS OF THE PLEDGOR ARE IN FORCE AND DULY ISSUED TO THE
PLEDGOR.  THERE ARE NO LICENSE FEES OWED ON THE PLEDGOR’S DOT OR FAA LICENSES,
CERTIFICATES OR AUTHORIZATIONS.  THE PLEDGOR IS IN COMPLIANCE WITH ALL MATERIAL
REQUIREMENTS OF THE CERTIFICATES AND AUTHORIZATIONS ISSUED TO IT BY THE DOT OR
THE FAA.

(VII)         THE PLEDGOR HAS FULL CORPORATE POWER AND AUTHORITY AND LEGAL RIGHT
TO PLEDGE ALL OF THE COLLATERAL PURSUANT TO THIS AGREEMENT.

(VIII)        NO CONSENT OF ANY OTHER PARTY (INCLUDING, WITHOUT LIMITATION,
STOCKHOLDERS OR CREDITORS OF THE PLEDGOR), AND NO CONSENT, AUTHORIZATION,
APPROVAL, OR OTHER ACTION BY, AND (EXCEPT IN CONNECTION WITH THE PERFECTION OF
THE LIEN CREATED HEREBY) NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON IS REQUIRED EITHER (X) FOR THE PLEDGE BY THE PLEDGOR OF THE
COLLATERAL PURSUANT TO THIS AGREEMENT OR FOR THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR (Y) FOR THE EXERCISE BY THE COLLATERAL AGENT OF
THE RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN RESPECT OF THE
COLLATERAL PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE TRANSFER OF
PLEDGED ROUTES IS SUBJECT TO THE CONSENT OF THE DOT AND MAY BE SUBJECT TO THE
CONSENT OF THE APPLICABLE FOREIGN AVIATION AUTHORITY AS SET FORTH IN SECTION 10B
BELOW.

(IX)           ALL INFORMATION SET FORTH HEREIN RELATING TO THE COLLATERAL IS
ACCURATE IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF.

4


--------------------------------------------------------------------------------




(X)            THIS AGREEMENT IS MADE WITH FULL RECOURSE TO THE PLEDGOR AND
PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS, COVENANTS AND
AGREEMENTS ON THE PART OF THE PLEDGOR CONTAINED HEREIN, IN THE OTHER LOAN
DOCUMENTS, AND OTHERWISE IN WRITING IN CONNECTION HEREWITH OR THEREWITH.

Section 5.               Supplements, Further Assurances.  The Pledgor agrees
that at any time and from time to time, at the expense of the Pledgor, the
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be required or that the Collateral Agent
reasonably deems necessary, in order to perfect, preserve and protect any
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral including, without limitation, any actions reasonably
requested by the Collateral Agent to register, record and identify the
Collateral Agent as a “Holder” of a Slot with the FAA and to cause evidence of
its title to be duly recorded, filed or filed for recording, to the extent
permitted or required under any applicable law, by the Pledgor as owner and any
actions reasonably requested by the Collateral Agent required to perfect
preserve and protect any such security interest under other applicable laws.

Section 6.               Provisions Concerning Pledged Collateral.

(I)            FINANCING STATEMENTS.  THE PLEDGOR HEREBY AUTHORIZES THE
COLLATERAL AGENT, AT ANY TIME AND FROM TIME TO TIME, TO FILE OR RECORD SUCH
FINANCING STATEMENTS AND AMENDMENTS THERETO, IN FORM AND SUBSTANCE ACCEPTABLE TO
THE COLLATERAL AGENT, AS MAY FROM TIME TO TIME BE REQUIRED OR NECESSARY TO
GRANT, CONTINUE AND MAINTAIN A VALID, ENFORCEABLE, FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL AS PROVIDED HEREIN (TO THE EXTENT SUCH PERFECTION AND
PRIORITY CAN BE OBTAINED BY FILING A UNIFORM COMMERCIAL CODE FINANCING STATEMENT
OR BY FILING A RECORD OF SUCH SECURITY INTEREST WITH THE FAA), AND THE OTHER
RIGHTS, AS AGAINST THIRD PARTIES, PROVIDED HEREBY, ALL IN ACCORDANCE WITH THE
UNIFORM COMMERCIAL CODE AS ENACTED IN ANY AND ALL RELEVANT JURISDICTIONS OR ANY
OTHER RELEVANT LAW.  THE PLEDGOR SHALL PAY ANY APPLICABLE FILING FEES AND OTHER
EXPENSES RELATED TO THE FILING OF SUCH FINANCING STATEMENTS AND AMENDMENTS
THERETO.

(II)           COMPLIANCE WITH LAWS AND REGULATIONS.  THE PLEDGOR SHALL PROMPTLY
COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS, ORDINANCES; ORDERS, RULES,
REGULATIONS, AND REQUIREMENTS OF ALL FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITIES OR BODIES INCLUDING, WITHOUT
LIMITATION, FOREIGN AVIATION AUTHORITIES, THEN HAVING JURISDICTION OVER THE
COLLATERAL (OR ANY PART THEREOF) AND/OR THE USE THEREOF BY THE PLEDGOR, OF EVERY
NATURE AND KIND (THE “REQUIREMENTS”) INCLUDING ANY OF THE SAME WHICH RELATE TO
OR REQUIRE CHANGES OR REQUIREMENTS INCIDENT TO OR AS THE RESULT OF ANY USE
THEREOF OR OTHERWISE, AND THE PLEDGOR SHALL SO COMPLY, WHETHER OR NOT SUCH
REQUIREMENTS SHALL NOW EXIST OR SHALL HEREAFTER BE ENACTED OR PROMULGATED AND
WHETHER OR NOT THE SAME MAY BE SAID TO BE WITHIN THE PRESENT CONTEMPLATION OF
THE PARTIES HERETO.  NOTWITHSTANDING THE FOREGOING, IF THE PLEDGOR CONTESTS A
REQUIREMENT, IT SHALL NOT BE OBLIGATED TO COMPLY WITH SUCH REQUIREMENT TO THE
EXTENT SUCH NON-COMPLIANCE OR

5


--------------------------------------------------------------------------------




DEFERRAL IS CONSISTENT WITH LAW AND DOES NOT HAVE A MATERIALLY ADVERSE EFFECT ON
THE COLLATERAL OR THE SECURITY INTEREST THEREIN.

(III)          NOTICE OF LAWS.  THE PLEDGOR AGREES TO GIVE THE COLLATERAL AGENT
NOTICE OF ANY VIOLATIONS OF ANY REQUIREMENT ENACTED, PASSED, PROMULGATED, MADE,
ISSUED OR ADOPTED BY ANY OF THE GOVERNMENTAL DEPARTMENTS OR AGENCIES OR
AUTHORITIES HEREINBEFORE MENTIONED AFFECTING THE COLLATERAL OR THE PLEDGOR’S USE
THEREOF, A COPY OF WHICH IS SERVED UPON OR RECEIVED BY THE PLEDGOR, OR OTHERWISE
BROUGHT TO THE ATTENTION OF THE PLEDGOR, BY MAILING WITHIN THIRTY (30) BUSINESS
DAYS AFTER SUCH SERVICE, RECEIPT, OR AFTER THE SAME OTHERWISE COMES TO THE
ATTENTION OF THE PLEDGOR, A COPY OF EACH AND EVERY ONE THEREOF TO THE COLLATERAL
AGENT.  AT THE SAME TIME, THE PLEDGOR WILL INFORM THE COLLATERAL AGENT AS TO THE
WORK OR STEPS WHICH THE PLEDGOR PROPOSES TO DO OR TAKE IN ORDER TO CORRECT THE
VIOLATION.  NOTWITHSTANDING THE FOREGOING, HOWEVER, IF SUCH WORK OR STEP WOULD
REQUIRE ANY ALTERATIONS WHICH WOULD, IN THE COLLATERAL AGENT’S REASONABLE
OPINION, REDUCE THE VALUE OF THE COLLATERAL OR CHANGE THE GENERAL CHARACTER OR
USE OF THE COLLATERAL, THE PLEDGOR MAY, WITH THE CONSENT OF THE COLLATERAL
AGENT, DEFER COMPLIANCE THEREWITH, AS LONG AS SUCH DEFERRAL IS CONSISTENT WITH
APPLICABLE LAW IN ORDER THAT THE PLEDGOR MAY, WITH THE CONSENT OF THE COLLATERAL
AGENT, AT THE PLEDGOR’S EXPENSE, CONTEST OR SEEK MODIFICATION OF OR OTHER RELIEF
WITH RESPECT TO SUCH REQUIREMENTS, BUT NOTHING HEREIN SHALL RELIEVE THE PLEDGOR
OF THE DUTY AND OBLIGATION, AT THE PLEDGOR’S EXPENSE, TO COMPLY WITH SUCH
REQUIREMENTS, OR SUCH REQUIREMENTS AS MODIFIED, WHENEVER THE COLLATERAL AGENT
SHALL SO DIRECT.

Section 7.               Collateral Agent Appointed Attorney-in-Fact.  The
Pledgor hereby appoints the Collateral Agent the Pledgor’s attorney-in-fact,
with full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise; from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney-in-fact is coupled with an interest.

Section 8.               Collateral Agent May Perform.  If the Pledgor fails to
perform any agreement contained herein after receipt of a written request to do
so from the Collateral Agent, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Collateral
Agent, including, without limitation, the fees and expenses of its counsel,
incurred in connection therewith, shall be payable by the Pledgor and shall be
considered Obligations.

Section 9.               The Collateral Agent.  It is expressly understood and
agreed by the parties hereto and each Secured Creditor, by accepting the
benefits of this Agreement, acknowledges and agrees that the obligations of the
Collateral Agent as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement.  The Collateral Agent shall act
hereunder on the terms and conditions set forth in Section 10 of the Credit
Agreement.

6


--------------------------------------------------------------------------------




Section 10.             Events of Default, Remedies:


A.            EVENTS OF DEFAULT.  IT SHALL BE AN EVENT OF DEFAULT HEREUNDER IF
UNDER THE CREDIT AGREEMENT AN “EVENT OF DEFAULT” (AS SUCH TERM IS DEFINED IN THE
CREDIT AGREEMENT) SHALL OCCUR.


B.            REMEDIES: OBTAINING THE COLLATERAL UPON EVENT OF DEFAULT.  IF ANY
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN AND IN EVERY SUCH
CASE, THE COLLATERAL AGENT (ACTING AT THE DIRECTION AND WITH THE CONSENT OF THE
REQUIRED LENDERS) MAY, AT ANY TIME OR FROM TIME TO TIME DURING SUCH EVENT OF
DEFAULT:

(I)            DECLARE THE ENTIRE RIGHT, TITLE AND INTEREST OF THE PLEDGOR IN
AND TO THE COLLATERAL VESTED, SUBJECT TO THE REQUIREMENTS IMPOSED BY THE FEDERAL
AVIATION ACT AND THE DOT (AND, IN THE CASE OF GATE LEASEHOLDS, THE REQUIREMENTS
IMPOSED BY THE APPLICABLE GOVERNMENTAL AUTHORITIES AND/OR AIRPORT AUTHORITIES),
IN WHICH EVENT SUCH RIGHTS, TITLE AND INTEREST SHALL IMMEDIATELY VEST IN THE
COLLATERAL AGENT, IN WHICH CASE THE PLEDGOR AGREES TO EXECUTE AND DELIVER SUCH
DEEDS OF CONVEYANCE, ASSIGNMENTS AND OTHER DOCUMENTS OR INSTRUMENTS (INCLUDING
ANY NOTICES OR APPLICATIONS TO THE DOT, FAA, APPLICABLE FOREIGN AVIATION
AUTHORITIES OR ANY OTHER GOVERNMENTAL OR REGULATORY AUTHORITY HAVING
JURISDICTION OVER ANY SUCH PLEDGED ROUTE OR THE USE THEREOF) AS SHALL BE
REQUESTED BY THE COLLATERAL AGENT IN ORDER TO EFFECTUATE THE TRANSFER OF SUCH
COLLATERAL, TOGETHER WITH COPIES OF THE CERTIFICATES OR ORDERS ISSUED BY THE DOT
AND THE FOREIGN AVIATION AUTHORITIES REPRESENTING SAME AND ANY OTHER RIGHTS OF
THE PLEDGOR WITH RESPECT THERETO, TO ANY DESIGNEE OR DESIGNEES SELECTED BY THE
COLLATERAL AGENT AND APPROVED BY THE DOT, IT BEING UNDERSTOOD THAT, AS OF THE
DATE HEREOF, THE DOT MAY APPROVE TRANSFERS OF THE PLEDGED ROUTES ONLY TO DULY
CERTIFICATED U.S. CITIZEN “AIR CARRIERS”; IT BEING FURTHER UNDERSTOOD THAT THE
PLEDGOR’S OBLIGATION TO DELIVER SUCH COLLATERAL AND SUCH DOCUMENTS AND
INSTRUMENTS WITH RESPECT THERETO IS OF THE ESSENCE OF THIS AGREEMENT AND THAT,
ACCORDINGLY, UPON APPLICATION TO A COURT OF EQUITY HAVING JURISDICTION, THE
COLLATERAL AGENT SHALL BE ENTITLED TO A DECREE REQUIRING SPECIFIC PERFORMANCE BY
THE PLEDGOR OF SAID OBLIGATIONS; AND

(II)           SELL OR OTHERWISE LIQUIDATE, OR DIRECT THE PLEDGOR TO SELL OR
OTHERWISE LIQUIDATE, ANY OR ALL OF THE COLLATERAL OR ANY PART THEREOF, SUBJECT
TO THE REQUIREMENTS IMPOSED BY THE FEDERAL AVIATION ACT AND THE DOT (AND, IN THE
CASE OF THE GATE LEASEHOLDS, THE REQUIREMENTS IMPOSED BY THE APPLICABLE
GOVERNMENT AUTHORITIES AND/OR AIRPORT AUTHORITIES) AND TAKE POSSESSION OF THE
PROCEEDS OF ANY SUCH SALE OR LIQUIDATION.

C.            Remedies; Disposition of the Collateral.

(I)            IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
THE COLLATERAL AGENT MAY FROM TIME TO TIME EXERCISE IN RESPECT OF THE
COLLATERAL, IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR
OTHERWISE AVAILABLE TO IT, AND TO THE EXTENT NOT IN VIOLATION OF APPLICABLE LAW,
INCLUDING THE FEDERAL AVIATION ACT, AND SUBJECT TO THE APPROVAL OF THE DOT OR
ITS SUCCESSOR OR NOMINEE, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY ON
DEFAULT UNDER THE UNIFORM COMMERCIAL CODE IN EFFECT IN ALL RELEVANT
JURISDICTIONS AT THE TIME OF SUCH EVENT OF DEFAULT, AND THE COLLATERAL AGENT MAY
ALSO IN ITS SOLE DISCRETION, WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE
COLLATERAL OR ANY

7


--------------------------------------------------------------------------------




PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY EXCHANGE,
BROKER’S BOARD OR AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FIXTURE DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON
SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.  TO
THE EXTENT NOT INCONSISTENT WITH THE FEDERAL AVIATION ACT AND THE DOT
REQUIREMENTS AND ANY ADDITIONAL REQUIREMENTS OF THE APPLICABLE GOVERNMENTAL
AUTHORITIES AND/OR AIRPORT AUTHORITIES, THE COLLATERAL AGENT OR ANY OTHER
SECURED CREDITOR MAY BE THE PURCHASERS OF ANY OR ALL OF THE COLLATERAL AT ANY
SUCH SALE AND SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING
SETTLEMENT OR PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE
COLLATERAL SOLD AT SUCH SALE, TO USE AND APPLY ANY OF THE OBLIGATIONS OWED TO
SUCH PERSON AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE OF ANY COLLATERAL
PAYABLE BY SUCH PERSON AT SUCH SALE.  EACH PURCHASER AT ANY SUCH SALE SHALL
ACQUIRE THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF
THE PLEDGOR, AND THE PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH IT NOW HAS OR MAY AT ANY
TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.  THE PLEDGOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL
BE REQUIRED BY LAW, AT LEAST TEN DAYS’ NOTICE TO THE PLEDGOR OF THE TIME AND
PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE
SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE
OBLIGATED TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING
BEEN GIVEN.  THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM
TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE
MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.  THE PLEDGOR HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY
CLAIMS AGAINST THE COLLATERAL AGENT ARISING BY REASON OF THE FACT THAT THE PRICE
AT WHICH ANY COLLATERAL MAY HAVE BEEN SOLD AT SUCH A PRIVATE SALE WAS LESS THAN
THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE.

(II)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THE PLEDGOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN
CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY
AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY
SUCH RIGHT WHICH THE PLEDGOR WOULD OTHERWISE HAVE UNDER LAW; AND THE PLEDGOR
HEREBY FURTHER WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW: (A) ALL
DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION; (B) ALL OTHER REQUIREMENTS AS
TO THE TIME, PLACE AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE
ENFORCEMENT OF THE COLLATERAL AGENT’S RIGHTS HEREUNDER; AND (C) ALL RIGHTS OF
REDEMPTION, APPRAISEMENT, VALUATION, STAY, EXTENSION OR MORATORIUM NOW OR
HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW.  ANY SALE OF, OR THE GRANT OF
OPTIONS TO PURCHASE, OR ANY OTHER REALIZATION UPON, ANY COLLATERAL SHALL OPERATE
TO DIVEST ALL RIGHT, TITLE, INTEREST, CLAIM AND DEMAND, EITHER AT LAW OR IN
EQUITY, OF THE PLEDGOR THEREIN AND THERETO, AND SHALL BE A PERPETUAL BAR BOTH AT
LAW AND IN EQUITY AGAINST THE PLEDGOR AND AGAINST ANY AND ALL PERSONS CLAIMING
OR ATTEMPTING TO CLAIM THE COLLATERAL SO SOLD, OPTIONED OR REALIZED UPON, OR ANY
PART THEREOF, FROM, THROUGH AND UNDER THE PLEDGOR.

8


--------------------------------------------------------------------------------




Section 11.             Application of Proceeds.


(A)           ANY CASH HELD BY THE COLLATERAL AGENT AS COLLATERAL AND ALL CASH
PROCEEDS RECEIVED BY THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF, COLLECTION
FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL PURSUANT TO
THE EXERCISE BY THE COLLATERAL AGENT OF ITS REMEDIES AS A SECURED CREDITOR AS
PROVIDED IN SECTION 10 OF THIS AGREEMENT SHALL BE APPLIED FROM TIME TO TIME BY
THE COLLATERAL AGENT:

(I)            FIRST, TO THE PAYMENT OF ALL OBLIGATIONS OWING THE COLLATERAL
AGENT IN ITS CAPACITY AS COLLATERAL AGENT;

(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING
OBLIGATIONS SHALL BE PAID TO THE SECURED CREDITORS, WITH EACH SECURED CREDITOR
RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING OBLIGATIONS OR, IF THE PROCEEDS ARE
INSUFFICIENT TO PAY IN FULL ALL SUCH OBLIGATIONS, ITS PRO RATA SHARE (AS DEFINED
BELOW) OF THE AMOUNT REMAINING TO BE DISTRIBUTED; AND

(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II) AND FOLLOWING THE TERMINATION OF
THIS AGREEMENT PURSUANT TO SECTION 15 HEREOF, TO THE PLEDGOR OR AS REQUIRED BY
THE INTERCREDITOR AGREEMENT OR APPLICABLE LAW.


(B)           FOR PURPOSES OF THIS AGREEMENT “PRO RATA SHARE” SHALL MEAN, WHEN
CALCULATING A SECURED CREDITOR’S PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT
AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A FRACTION THE NUMERATOR OF WHICH IS
THE THEN UNPAID AMOUNT OF SUCH SECURED CREDITOR’S OBLIGATIONS AND THE
DENOMINATOR OF WHICH IS THE THEN OUTSTANDING AMOUNT OF ALL OBLIGATIONS.


(C)           IF ANY PAYMENT TO ANY SECURED CREDITOR OF ITS PRO RATA SHARE OF
ANY DISTRIBUTION WOULD RESULT IN .OVERPAYMENT TO SUCH SECURED CREDITOR, SUCH
EXCESS AMOUNT SHALL INSTEAD BE DISTRIBUTED IN RESPECT OF THE UNPAID OBLIGATIONS
OF THE OTHER SECURED CREDITORS, WITH EACH SECURED CREDITOR WHOSE OBLIGATIONS
HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT EQUAL TO SUCH EXCESS AMOUNT
MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE UNPAID OBLIGATIONS OF
SUCH SECURED CREDITOR AND THE DENOMINATOR OF WHICH IS THE UNPAID OBLIGATIONS OF
ALL SECURED CREDITORS ENTITLED TO SUCH DISTRIBUTION.


(D)           IT IS UNDERSTOOD THAT THE PLEDGOR SHALL REMAIN LIABLE TO THE
EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE PROCEEDS OF THE COLLATERAL
AND THE AGGREGATE AMOUNT OF THE SUMS REFERRED TO IN CLAUSES (I) AND (II) OF
SECTION 11(A).

Section 12.             No Waiver; Discontinuance of Proceeding.


(A)           EACH AND EVERY RIGHT, POWER AND REMEDY HEREBY SPECIFICALLY GIVEN
TO THE COLLATERAL AGENT OR OTHERWISE IN THIS AGREEMENT SHALL BE CUMULATIVE AND
SHALL BE IN ADDITION TO

9


--------------------------------------------------------------------------------





EVERY OTHER RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS NOW OR HEREAFTER EXISTING AT LAW, IN EQUITY OR BY
STATUTE AND EACH AND EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN
GIVEN OR OTHERWISE EXISTING MAY BE EXERCISED FROM TIME TO TIME OR SIMULTANEOUSLY
AND AS OFTEN AND IN SUCH ORDER AS MAY BE DEEMED EXPEDIENT BY THE COLLATERAL
AGENT.  ALL SUCH RIGHTS, POWERS AND REMEDIES SHALL BE CUMULATIVE AND THE
EXERCISE OR THE BEGINNING OF THE EXERCISE OF ONE SHALL NOT BE DEEMED A WAIVER OF
THE RIGHT TO EXERCISE ANY OTHER OR OTHERS.  NO DELAY OR OMISSION OF THE
COLLATERAL AGENT IN THE EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY AND NO
RENEWAL OR EXTENSION OF ANY OF THE OBLIGATIONS SHALL IMPAIR ANY SUCH RIGHT,
POWER OR REMEDY OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF
DEFAULT OR AN ACQUIESCENCE THEREIN.  NO NOTICE TO OR DEMAND ON THE PLEDGOR IN
ANY CASE SHALL ENTITLE IT TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR
OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF THE RIGHTS OF THE
COLLATERAL AGENT TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT
NOTICE OR DEMAND.  IN THE EVENT THAT THE COLLATERAL AGENT SHALL BRING ANY SUIT
TO ENFORCE ANY OF ITS RIGHTS HEREUNDER AND SHALL BE ENTITLED TO JUDGMENT, THEN
IN SUCH SUIT THE COLLATERAL AGENT MAY RECOVER REASONABLE EXPENSES, INCLUDING
ATTORNEYS’ FEES, AND THE AMOUNTS THEREOF SHALL BE INCLUDED IN SUCH JUDGMENT.


(B)           IN THE EVENT THE COLLATERAL AGENT SHALL HAVE INSTITUTED ANY
PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THIS AGREEMENT BY
FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH PROCEEDING SHALL HAVE BEEN
DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY
TO THE COLLATERAL AGENT, THEN AND IN EVERY SUCH CASE THE PLEDGOR, THE COLLATERAL
AGENT AND EACH HOLDER OF ANY OF THE OBLIGATIONS SHALL TO THE EXTENT PERMITTED BY
APPLICABLE LAW BE RESTORED TO THEIR RESPECTIVE FORMER POSITIONS AND RIGHTS
HEREUNDER WITH RESPECT TO THE COLLATERAL, AND ALL RIGHTS, REMEDIES AND POWERS OF
THE COLLATERAL AGENT AND THE SECURED PARTIES SHALL CONTINUE AS IF NO SUCH
PROCEEDING HAD BEEN INSTITUTED.

Section 13.             Indemnification.


(A)           THE PLEDGOR AGREES TO INDEMNIFY, REIMBURSE AND HOLD THE COLLATERAL
AGENT, EACH SECURED CREDITOR AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS,
EMPLOYEES, AGENTS AND SERVANTS (HEREINAFTER IN THIS SECTION 13 REFERRED TO
INDIVIDUALLY AS “INDEMNITEE,” AND COLLECTIVELY AS “INDEMNITEES”) HARMLESS FROM
ANY AND ALL LIABILITIES, OBLIGATIONS, DAMAGES, INJURIES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL REASONABLE COSTS, EXPENSES OR
DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) (FOR THE
PURPOSES OF THIS SECTION 13 THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”) OF
WHATSOEVER KIND AND NATURE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ANY OF
THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THEREWITH OR IN ANY OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ENFORCEMENT OF ANY OF THE
TERMS OF, OR THE PRESERVATION OF ANY RIGHTS UNDER ANY THEREOF, OR IN ANY WAY
RELATING TO OR ARISING OUT OF THE MANUFACTURE, OWNERSHIP, ORDERING, PURCHASE,
DELIVERY, CONTROL, ACCEPTANCE, LEASE, FINANCING, POSSESSION, OPERATION,
CONDITION, SALE, RETURN OR OTHER DISPOSITION, OR USE OF THE COLLATERAL
(INCLUDING, WITHOUT LIMITATION, LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE), THE VIOLATION OF THE LAWS OF ANY COUNTRY, STATE OR OTHER
GOVERNMENTAL BODY OR UNIT, ANY TORT (INCLUDING, WITHOUT LIMITATION, CLAIMS
ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT LIABILITY, OR FOR OR ON ACCOUNT
OF

10


--------------------------------------------------------------------------------





INJURY TO OR THE DEATH OF ANY PERSON (INCLUDING ANY INDEMNITEE), OR PROPERTY
DAMAGE; PROVIDED THAT NO INDEMNITEE SHALL BE INDEMNIFIED PURSUANT TO THIS
SECTION 13(A) FOR LOSSES, DAMAGES OR LIABILITIES TO THE EXTENT CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THE PLEDGOR AGREES
THAT UPON WRITTEN NOTICE BY ANY INDEMNITEE OF THE ASSERTION OF SUCH A LIABILITY,
OBLIGATION, DAMAGE, INJURY, PENALTY, CLAIM, DEMAND, ACTION, SUIT OR JUDGMENT,
THE PLEDGOR SHALL ASSUME FULL RESPONSIBILITY FOR THE DEFENSE THEREOF.  EACH
INDEMNITEE AGREES TO USE ITS BEST EFFORTS TO PROMPTLY NOTIFY THE PLEDGOR OF ANY
SUCH ASSERTION OF WHICH SUCH INDEMNITEE HAS KNOWLEDGE.


(B)           WITHOUT LIMITING THE APPLICATION OF SECTION 13(A), THE PLEDGOR
AGREES TO PAY, OR REIMBURSE THE COLLATERAL AGENT FOR, ANY AND ALL REASONABLE
FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE INCURRED IN CONNECTION WITH
THE CREATION, PRESERVATION OR PROTECTION OF THE COLLATERAL AGENT’S LIENS ON, AND
SECURITY INTEREST IN, THE COLLATERAL, INCLUDING; WITHOUT LIMITATION, ALL FEES
AND TAXES IN CONNECTION WITH THE RECORDING OR FILING OF INSTRUMENTS AND
DOCUMENTS IN PUBLIC OFFICES, PAYMENT OR DISCHARGE OF ANY TAXES OR LIENS UPON OR
IN RESPECT OF THE COLLATERAL, PREMIUMS FOR INSURANCE WITH RESPECT TO THE
COLLATERAL AND ALL OTHER REASONABLE FEES, COSTS AND EXPENSES IN CONNECTION WITH
PROTECTING, MAINTAINING OR PRESERVING THE COLLATERAL AND THE COLLATERAL AGENT’S
INTEREST THEREIN, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN
DEFENDING OR PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THE COLLATERAL.


(C)           IF AND TO THE EXTENT THAT THE OBLIGATIONS OF THE PLEDGOR UNDER
THIS SECTION 13 ARE UNENFORCEABLE FOR ANY REASON, THE PLEDGOR HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


(D)           ANY AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS
THE RIGHT TO REIMBURSEMENT SHALL CONSTITUTE OBLIGATIONS SECURED BY THE
COLLATERAL.  THE INDEMNITY OBLIGATIONS OF THE PLEDGOR CONTAINED IN THIS SECTION
13 SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING THE PAYMENT OF ALL OF
THE LOANS ISSUED UNDER THE CREDIT AGREEMENT AND THE PAYMENT OF ALL OTHER
OBLIGATIONS THEREUNDER AND NOTWITHSTANDING THE DISCHARGE THEREOF.

Section 14.             Amendments, etc.  This Agreement may not be amended,
modified or waived except with the written consent of the Pledgor and the
Collateral Agent (with the consent of the Required Lenders or, to the extent
required by Section 11.1 of the Credit Agreement, all of the Lenders).  Any
amendment, modification or supplement of or to any provision of this Agreement,
any termination or waiver of any provision of this Agreement and any consent to
any departure by the Pledgor from the terms of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which made or given.  No notice to or demand upon the Pledgor in any
instance hereunder shall entitle the Pledgor to any other or further notice or
demand in similar or other circumstances.

Section 15.             Termination; Release.


(A)           AFTER THE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS, THIS
AGREEMENT SHALL TERMINATE (PROVIDED THAT ALL INDEMNITIES SET FORTH HEREIN SHALL
SURVIVE) AND THE COLLATERAL AGENT,

11


--------------------------------------------------------------------------------





AT THE REQUEST AND EXPENSE OF THE PLEDGOR, WILL PROMPTLY EXECUTE AND DELIVER TO
THE PLEDGOR A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING THE SATISFACTION
AND TERMINATION OF THIS AGREEMENT, AND WILL DULY ASSIGN, TRANSFER AND DELIVER TO
THE PLEDGOR,(WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH
OF ITS COLLATERAL AS MAY BE IN THE POSSESSION OF THE COLLATERAL AGENT AND AS HAS
NOT THERETOFORE BEEN SOLD OR OTHERWISE APPLIED OR RELEASED PURSUANT TO THIS
AGREEMENT.  AS USED IN THIS AGREEMENT, “TERMINATION DATE” SHALL MEAN THE DATE
UPON WHICH THE LOANS AND THE OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL
HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE COMMITMENTS HAVE BEEN TERMINATED.


(B)           IN THE EVENT THAT ANY PART OF THE COLLATERAL IS SOLD IN CONNECTION
WITH A SALE PERMITTED BY THE CREDIT AGREEMENT OR THIS AGREEMENT OR IS OTHERWISE
RELEASED AT THE DIRECTION OF THE REQUIRED LENDERS (OR ALL THE LENDERS IF
REQUIRED BY SECTION 11.1 OF THE CREDIT AGREEMENT) AND THE PROCEEDS OF SUCH SALE
OR SALES OR FROM SUCH RELEASE ARE APPLIED IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT, SUCH COLLATERAL WILL BE SOLD FREE AND CLEAR OF THE LIENS
CREATED BY THIS AGREEMENT AND THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE
OF THE PLEDGOR, WILL DULY ASSIGN, TRANSFER AND DELIVER TO THE PLEDGOR (WITHOUT
RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL OF
THE PLEDGOR AS IS THEN BEING (OR HAS BEEN) SO SOLD OR RELEASED AND AS MAY BE IN
THE POSSESSION OF THE COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED
PURSUANT TO THIS AGREEMENT.


(C)           AT ANY TIME THAT THE PLEDGOR DESIRES THAT COLLATERAL BE RELEASED
AS PROVIDED IN THE FOREGOING SECTION 15(A) OR (B), IT SHALL DELIVER TO THE
COLLATERAL AGENT A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER OR ANOTHER
AUTHORIZED SENIOR OFFICER STATING THAT THE RELEASE OF THE RESPECTIVE COLLATERAL
IS PERMITTED PURSUANT TO SECTION 15(A) OR (B).  IF REQUESTED BY THE COLLATERAL
AGENT (ALTHOUGH THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO MAKE ANY SUCH
REQUEST), THE PLEDGOR SHALL FURNISH APPROPRIATE LEGAL OPINIONS (FROM COUNSEL,
WHICH MAY BE IN-HOUSE COUNSEL, ACCEPTABLE TO THE COLLATERAL AGENT) TO THE EFFECT
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE.  THE COLLATERAL AGENT SHALL
HAVE NO LIABILITY WHATSOEVER TO ANY SECURED CREDITOR AS THE RESULT OF ANY
RELEASE OF COLLATERAL BY IT AS PERMITTED BY THIS SECTION 15.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
ANY OTHER LOAN DOCUMENT, NO SUCH COLLATERAL SHALL BE RELEASED IN CONNECTION WITH
CLAUSE (B) OF THIS SECTION 15 UNLESS THE CORRESPONDING LIENS (IF ANY) OF U.S.
BANK AND THE PBGC (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND ANY OTHER LIEN
ON SUCH COLLATERAL PERMITTED UNDER SECTION 7.3(F) OF THE CREDIT AGREEMENT ARE
RELEASED PRIOR TO OR CONCURRENTLY WITH ANY SUCH RELEASE HEREUNDER.

Section 16.             Definitions.  The following terms shall have the
following meanings.  Such definitions shall be equally applicable to the
singular and plural forms of the terms defined.

“Agreement” has the meaning provided in the preamble hereto.

“Certificated Air Carrier” has the meaning provided in the Credit Agreement.

“Citizen of the United States” has the meaning provided in the Credit Agreement.

12


--------------------------------------------------------------------------------




“Collateral” has the meaning provided in Section 1 hereof.

“Credit Agreement” has the meaning provided in the recitals hereof.

“DOT” has the meaning provided in the Credit Agreement.

“Event of Default” has the meaning provided in Section 10.A hereof.

“FAA” has the meaning provided in the Credit Agreement.

“Federal Aviation Act” shall mean the Federal Aviation Act of 1958, as amended
and recodified in Title 49, United States Code, or any similar legislation of
the United States to supersede; amend or supplement such Act and the rules and
regulations promulgated thereunder.

“Foreign Aviation Authority” has the meaning provided in the Credit Agreement.

“Foreign Slots” has the meaning provided in the Credit Agreement.

“Governmental Authority” has the meaning provided in the Credit Agreement.

“Indemnitee” shall have the meaning provided in Section 13 hereof.

“Obligations” has the meaning provided in the Credit Agreement.

“Pledged Routes” shall mean, at any time, the “Pacific Routes” as such term is
defined in the Credit Agreement.

“Pledgor” has the meaning provided in the preamble hereto.

“Proceeds” shall have the meaning assigned that term under the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law and, in any event, shall include, but not be limited to, any and
all (i) proceeds of any insurance, indemnity, warranty or guarantee payable to
the Collateral Agent or to the Pledgor or any Affiliate of the Pledgor from time
to time with respect to any of the Collateral, (ii) payments (in any form
whatsoever), made or due and payable to the Pledgor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority), (iii) instruments
representing obligations to pay amounts in respect of the Collateral, (iv)
products of the Collateral and (v) other amounts from time to time paid or
payable under or in connection with any of the Collateral.

“Pro Rata Share” has the meaning provided in Section 11(b) hereof.

“Requirement of Law” has the meaning provided in the Credit Agreement.

“Requirements’ has the meaning provided in Section 6(iii) hereof.

13


--------------------------------------------------------------------------------




“Secured Creditors” has the meaning provided in the Credit Agreement.

“Termination Date” has the meaning provided in Section 15 hereof.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as from time to
time in effect in the relevant jurisdiction.

Section 17.             Notices.  Except as otherwise specified herein, all
notices, requests, demands or other communications to or upon the respective
parties hereto shall be in writing (including telegraphic, telex, facsimile
transmission or cable communication) and shall be delivered, mailed,
telegraphed, telexed, facsimile transmitted or cabled, addressed:

14


--------------------------------------------------------------------------------




 

 

(a)

if to the Pledgor, to its office at:

 

 

 

 

 

Northwest Airlines, Inc.

 

 

2700 Lone Oak Parkway

 

 

Eagan, Minnesota 55121

 

 

Fax:

(612) 726-2274

 

 

Attention:

Daniel B. Matthews

 

 

 

Senior Vice President and Treasurer

 

 

 

 

 

(b)

if to the Collateral Agent, to its office at:

 

 

 

 

 

Citicorp USA, Inc.

 

 

388 Greenwich Street, 20th Floor

 

 

New York, New York 10013

 

 

Telephone:

(212) 816-2374

 

 

Fax:

(212) 816-2613

 

 

Attention:

James McCarthy

 

 

 

 

 

with a copy to:

 

 

 

 

Latham & Watkins LLP

 

 

Sears Tower, Suite 5800

 

 

233 South Wacker Drive

 

 

Chicago, IL 60606

 

 

Telephone:

(312) 876-7700

 

 

Fax:

(312) 993-9767

 

 

Attention:

James W. Doran and David S. Heller

 

(c)           if to any Lender, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement or (y) at
such address as such Lender shall have specified in the Credit Agreement;

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  All such
notices and communications shall, when mailed, telegraphed, telexed, facsimile
transmitted or cabled or sent by overnight courier, be effective on the third
Business Day following deposit in the U.S. mails, certified, return receipt
requested, when delivered to the telegraph company, cable company or on the day
following delivery to an overnight courier, as the case may be, or sent by telex
or facsimile device, except that notices and communications to the Collateral
Agent shall not be effective until received by the Collateral Agent.

Section 18.             Continuing Security Interest; Transfer of Notes.  This
Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until payment in full in cash of all
Obligations, (ii) be binding upon the Pledgor, its successors and assigns, and
(iii) inure, together with the rights and remedies of the Collateral Agent

15


--------------------------------------------------------------------------------




hereunder, to the benefit of the Collateral Agent and each other Secured
Creditor and each of their respective successors, transferees and assigns; no
other persons (including, without limitation, any other creditor of the Pledgor)
shall have any interest herein or any right or benefit with respect hereto. 
Without limiting the generality of the foregoing clause (iii) and subject to the
provisions of the Credit Agreement, any Secured Creditor may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person or entity, and such other person or entity shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Creditor herein
or otherwise, subject, however, to the provisions of the Credit Agreement.

Section 19.             Governing Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT
OF LAWS PROVISIONS THEREOF.

Section 20.             Consent to Jurisdiction and Service of Process.  All
judicial proceedings brought against the Pledgor with respect to this Agreement
may be brought in any state or federal court of competent jurisdiction in the
State of New York and by execution and delivery of this Agreement, the Pledgor
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  The Pledgor designates and appoints CT Corporation System,
1633 Broadway, New York, New York 10019 and such other Persons as may hereafter
be selected by the Pledgor irrevocably agreeing in writing to so serve, as its
agent to receive on its behalf service of all process in any such proceedings in
any such court, such service being hereby acknowledged by the Pledgor to be
effective and binding service in every respect.  A copy of any such process so
served shall be mailed by registered mail to the Pledgor at the address set
forth on the signature page of this Agreement, except that unless otherwise
provided by applicable law, any failure to mail such copy shall not affect the
validity of service of process.  If any agent appointed by the Pledgor refuses
to accept service, the Pledgor hereby agrees that service upon it by mail shall
constitute sufficient notice.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of the
Collateral Agent to bring proceedings against the Pledgor in the courts of any
other jurisdiction.

Section 21.             Security Interest Absolute.  The obligations of the
Pledgor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by (a) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of the Pledgor,
except to the extent that the enforceability thereof may be limited by any such
event; (b) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect of this Agreement or any other Loan
Document, except as specifically set forth in a waiver granted pursuant to
Section 14; (c) any amendment to or modification of any Loan Document or any
security for any of the Obligations, whether or not the Pledgor shall have
notice or knowledge of any of the foregoing, except as specifically set forth in
an amendment or modification executed pursuant to Section 14; (d) any lack of
validity or enforceability of the Credit Agreement or any other agreement or
instrument relating thereto;

16


--------------------------------------------------------------------------------




or (e) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Pledgor.

Section 22.             Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 23.             Headings.  Section headings used in this Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

Section 24.             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same Agreement.  A
set of the counterparts executed by all the parties hereto shall be lodged with
the Pledgor and the Collateral Agent.

Section 25.             Successors and Assigns.  This Agreement shall be binding
upon the Pledgor and its successors and assigns and shall inure to the benefit
of the Collateral Agent and each Secured Creditor and their respective
successors and assigns; provided that the Pledgor may not transfer or assign any
or all of its rights or obligations hereunder without the prior written consent
of the Collateral Agent.  All agreements, statements, representations and
warranties made by the Pledgor herein or in any certificate or other instrument
delivered by the Pledgor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Loan Documents
regardless of any investigation made by the Secured Creditors or on their
behalf.

Section 26.             The Pledgor’s Duties.  It is expressly agreed, anything
herein contained to the contrary notwithstanding, that the Pledgor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of the Pledgor under or with
respect to any Collateral.

Section 27.             Limited Obligations.  It is the desire and intent of the
Pledgor, the Collateral Agent and the Secured Creditors that this Agreement
shall be enforced against the Pledgor to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  If and to the extent that the obligations of the Pledgor under this
Agreement shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers, which laws would determine the
solvency of the Pledgor by reference to the full amount of the Obligations at
the time of the execution and delivery of this Agreement), then the amount of
the Obligations of the Pledgor shall be deemed to be reduced

17


--------------------------------------------------------------------------------




and the Pledgor shall pay the maximum amount of the Obligations which would be
permissible under the applicable law.

Section 28.             Construction of Schedule I.  It is understood and agreed
that the last two columns of Schedule I are intended to be descriptive of the
Pledged Routes listed on such Schedule as of the date hereof and shall not be
construed as limiting in any way the Collateral subject to this Agreement.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

NORTHWEST AIRLINES, INC

 

 

 

 

 

By:

    /s/ Daniel B. Matthews

 

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CITICORP USA, INC.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

By:

    James J. McCarthy

 

 

 

Name:

James J. McCarthy

 

 

Title:

Director/Vice President

 

SIGNATURE PAGE TO

THE ROUTE SECURITY AGREEMENT


--------------------------------------------------------------------------------


SCHEDULE I

Schedule of Pledged Routes

Route to be
Pledged

 

Certification or Exemption
Authority

 

Route Number
of Certificate
Containing
Authority

 

Issued by DOT/CAB
Order

 

Current
Expiration Date

 

 

 

 

 

 

 

 

 

U.S.–Japan and
beyond with open intermediates

 

Certificate

 

Route 129

 

Order 98-6-22
OST 98-3441

 

Indefinite (Subject to continuing effect under APA; renewal filed 12/20/2003)

 

 

 

 

 

 

 

 

 

U.S.–China
(named U.S. gateways to named points in China, via Japan)

 

Certificate

 

Route 378

 

Order 99-2-8
OST 97-3177

 

Indefinite (Subject to continuing effect under APA; renewal filed 8/1/2003)

 

 

 

 

 

 

 

 

 

Detroit-Beijing
added as Segment 2

 

Certificate

 

Route 378

 

Order 2001-12-8 Docket OST-95-969

 

Indefinite (Subject to continuing effect under APA; renewal filed 6/5/2006)

 

 

 

 

 

 

 

 

 

U.S.–China
all-cargo with open intermediates and beyond

 

Certificate

 

Route 828

 

Order 2005-3-40
OST-04-19077

 

4/1/2010

 

 

 

 

 

 

 

 

 

U.S.-China 9
weekly roundtrip frequencies

 

Frequency Allocation

 

 

 

NOAT 11/13/98 Docket OST-96-1934

 

None

 

Sch. I-1


--------------------------------------------------------------------------------




 

U.S.–China 6
weekly roundtrip frequencies

 

Frequency Allocation

 

 

 

Order 99-8-9 Docket OST-99-5539

 

None

 

 

 

 

 

 

 

 

 

U.S.–China 1
weekly roundtrip frequencies

 

Frequency Allocation

 

 

 

Order 2001-1-6 Docket OST-99-6323

 

None

 

 

 

 

 

 

 

 

 

U.S.–China 7
weekly combination frequencies

 

Frequency Allocation

 

 

 

Order 2004-7-23 Docket OST-2004-18469

 

None

 

 

 

 

 

 

 

 

 

U.S.–China 6
weekly all-cargo frequencies

 

Frequency Allocation

 

 

 

Order 2004-10-8 Docket OST-2004-18468

 

None

 

 

 

 

 

 

 

 

 

U.S. - China 3
weekly all-cargo frequencies

 

Frequency Allocation

 

 

 

Order 2005-3-40 Docket OST-04-19077

 

None

 

 

 

 

 

 

 

 

 

Hong Kong-
Manila
4 weekly 5th Freedom all-cargo frequencies

 

Frequency Allocation

 

 

 

Order 2003-9-9 Docket OST 2002-14049

 

None

 

 

 

 

 

 

 

 

 

Hong Kong-
Manila

2 weekly 5th Freedom all-cargo frequencies

 

Frequency Allocation

 

 

 

NOAT 6/23/05 Docket OST-05-21285

 

None

 

 

 

 

 

 

 

 

 

Hong Kong-Seoul
1 weekly 5th Freedom all-cargo frequencies

 

Frequency Allocation

 

 

 

NOAT 5/11/04 Docket OST-2004-17279

 

None

 

All Foreign Slots.

Sch. I-2


--------------------------------------------------------------------------------